Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26947 BIOCUREX, INC. (Exact Name of Registrant as Specified in its Charter) Texas 75-2742601 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7080 River Road, Suite 215 Richmond, British Columbia V6X 1X5 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number including area code: (866) 884-8669 Whispering Oaks International, Inc. Former name, former address, and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Larger accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 75,141,922 shares outstanding as of November 10, 2009. BIOCUREX, INC. (formerly , WHISPERING OAKS INTERNATIONAL, INC.) CONSOLIDATED FINANCIAL STATEMENTS September 30, 2009 (unaudited) INDEX Consolidated Balance Sheets F-1 Consolidated Statements of Operations F-2 Consolidated Statements of Cash Flows F-3 Notes to the Consolidated Financial Statements F-4 BIOCUREX, INC. (formerly , WHISPERING OAKS INTERNATIONAL, INC.) (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (Expressed in U.S. dollars) September 30, December 31, ASSETS $ $ (unaudited) Current Assets Cash Investment securities (Note 3) - Prepaid expenses and other Notes receivable, net (Note 4) - Total Current Assets Deferred financing costs (Note 6, 8 (b) and 14 (b)) Patents (Note 5) Total Assets LIABILITIES AND STOCKHOLDERS DEFICIT Current Liabilities Accounts payable Accrued liabilities Loans payable (Note 6 (a)) - Due to related parties (Note 7) Convertible notes payable (Note 8 (a)) Current portion of convertible debt (Note 8 (b)) - Loans payable (Note 6 (b)) - Convertible debt (Note 8 (b)) Commitments and Contingencies (Notes 1, and 13) Stockholders Deficit Common stock Authorized: 125,000,000 shares, par value $0.001 Issued and outstanding: 72,141,921 and 43,713,399 respectively Additional paid-in capital Common stock subscribed(Notes 6 (b), 9 (x) (aa)) Accumulated other comprehensive loss - ) Accumulated deficit ) ) Deficit accumulated during the development stage ) ) Stockholders Deficit ) ) Total Liabilities and Stockholders Deficit The accompanying notes are an integral part of these consolidated financial statements F-1 BIOCUREX, INC. (formerly , WHISPERING OAKS INTERNATIONAL, INC.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Expressed in U.S. dollars) (unaudited) Accumulated During the Development Stage Three Months Ended Nine Months Ended January 1, 2001 September 30, September 30, to September 30, $ Revenue - - - Operating Expenses Amortization General and administrative (Note 6(a)) Professional and consulting fees Research and development (Note 6(a)) Total Operating Expenses Loss From Operations ) ) ( ) ) ) Other Income (Expense) Accretion of discounts on debt ) Amortization of debt issue costs ) Gain (loss) sale of equity investment securities - ) ) Interest expense ) Interest income - - - Gain (loss) on issuance of shares ) Gain on extinguishments of convertible debt - - Loss on impairment interest of patent cost - ) Total Other Income (Expense) Net Income (Loss) for the Period ) Other Comprehensive Income (Loss) Unrealized gain (loss) on investment securities - ) - Total Comprehensive Income (Loss) (1,010,664 ) (1,804,297 ) (2,255,122 ) (18,886,998 ) Net Loss Per Share - Basic and Diluted ) ) ) Weighted Average Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements F-2 BIOCUREX, INC. (formerly , WHISPERING OAKS INTERNATIONAL, INC.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in U.S. dollars) (unaudited) Accumulated During Nine Months Ended The Development Stage September 30, January 1, 2001 to September 30, 2009 $ $ $ Operating Activities: Net loss for the period ) ) ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion of discounts on debt Allowance for uncollectible notes receivable - - Amortization Amortization of debt issue costs Loss (gain) on extinguishments of debt ) - ) Loss (gain) on sale of investment securities ) ) Loss from impairment of patents - - Loss on issuance of shares Stock-based compensation Changes in operating assets and liabilities: Notes and interest receivable - - ) Prepaid expenses and other Accounts payable Accrued liabilities ) Deferred revenue - - ) Subscriptions receivable - - ) Net Cash Used in Operating Activities ) ) ) Investing Activities: Net Proceeds from notes receivable - - Patent costs ) ) ) Proceeds from sale of investment securities Net Cash Used in Investing Activities ) ) ) Financing Activities: Due to related parties ) Proceeds from loans payable - Proceeds from convertible debt - - Repayment on convertible debt ) ) ) Debt issue costs ) - ) Proceeds from private placements of common stock and share subscriptions received Proceeds from the exercise of stock options and warrants Share issuance costs ) - ) Net Cash Provided by (Used in) Financing Activities ) Net Increase (Decrease) in Cash ) Cash - Beginning of Period Cash - End of Period Non-cash Investing and Financing Activities: Share issued to settle debt Note payable converted into common shares Supplemental Disclosures: Interest paid Income taxes - - - The accompanying notes are an integral part of these consolidated financial statements F-3 BIOCUREX, INC. (formerly , WHISPERING OAKS INTERNATIONAL, INC.) (A Development Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars) NINE MONTHS ENDED September 30, 2 (unaudited) 1. NATURE OF BUSINESS AND CONTINUANCE OF OPERATIONS BioCurex, Inc. (f/k/a Whispering Oaks International, Inc.) (the Company) was incorporated on December 8, 1997, under the laws of the State of Texas. During the first quarter of 2001, the Company ceased its business activities relating to the acquisition and sale of thoroughbred racehorses when a change of majority control occurred. On February 21, 2001, the Company acquired intellectual properties and patents relating to cancer diagnostics and therapeutics. The Company is now in the business of developing, producing, marketing and licensing cancer diagnostic kits and is currently considered a development stage enterprise as defined by Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 915, Development Stage Entities. On October 31, 2008, the Company incorporated BioCurex China Co., Ltd. (Biocurex China), a wholly-owned subsidiary in China. The consolidated financial statements are prepared in conformity with accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company does not have sufficient cash nor does it have an established source of revenue to cover its ongoing costs of operations. As at September 30, 2009, the Company has a working capital deficiency of $996,112 and has accumulated losses of $18,886,998 since the inception of the development stage. These factors raise substantial doubt about the Companys ability to continue as a going concern. These financial statements do not include any adjustments that might result from the outcome of this uncertainty. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in U.S. dollars. These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Biocurex China. The Companys fiscal year-end is December 31. Interim Financial Statements The interim unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions for Securities and Exchange Commission (SEC) Form 10-Q. They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the Companys audited financial statements and notes thereto for the year ended December 31, 2008, included in the Companys Annual Report on Form 10-K filed on March 31, 2009 with the SEC. The financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Companys financial position as at September 30, 2009, and the results of its operations and cash flows for the nine months ended September 30, 2009 and 2008. The results of operations for the nine months ended September 30, 2009 are not necessarily indicative of the results to be expected for future quarters or the full year. F-4 BIOCUREX, INC. (formerly , WHISPERING OAKS INTERNATIONAL, INC.) (A Development Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. dollars) NINE MONTHS ENDED September 30, 2 (unaudited) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the periods. The Company regularly evaluates estimates and assumptions related to allowance for doubtful accounts, valuation of patent costs, stock-based compensation, and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Companys estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. Marketable Securities The Company defines marketable securities as income yielding securities that can be readily converted into cash. Examples of marketable securities include U.S. Treasury and agency obligations, commercial paper, corporate notes and bonds, time deposits, foreign notes and certificates of deposit. The Company accounts for its investment in debt and equity instruments under FASB ASC 320, Investments  Debt and Equity Securities . We follow the guidance provided by ASC 320 to assess whether our investments with unrealized loss positions are other than temporarily impaired. Realized gains and losses and declines in value judged to be other than temporary are determined based on the specific identification method and are reported in other income (expense). Management determines the appropriate classification of such securities at the time of purchase and re-evaluates such classification as of each balance sheet date. Registration Payment Arrangements The Company accounts for registration rights arrangements and related liquidated damages provisions under FASB ASC 815-40, Derivatives and Hedging  Contracts in Entitys own Entity , which addresses an issuers accounting for registration payment arrangements. ASC 815-40 defines a registration payment arrangement as an arrangement where the issuer i) will endeavor to file a registration statement for the resale of financial instruments, have the registration statement declared effective, or maintain its effectiveness and ii) transfer consideration to the counterparty if the registration statement is not declared effective or its effectiveness is not maintained. ASC 815-40 requires the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, to be separately recognized and measured in accordance with ASC 450, Contingencies . F-5 BIOCUREX, INC. (formerly , WHISPERING OAKS INTERNATIONAL, INC. ) (A Development Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL
